Citation Nr: 0814999	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  99-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for allergic rhinitis 
and/or sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1998.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision that, 
in part, denied service connection for allergic rhinitis, 
claimed as sinus condition.  The veteran timely appealed.

In October 2003, August 2005, November 2006, and July 2007, 
the Board remanded the matter for additional development.

Consistent with the veteran's assertions and the record, the 
Board has re-characterized the appeal as encompassing the 
issue on the title page.


FINDINGS OF FACT

1.  The veteran's pre-existing allergic rhinitis and/or 
sinusitis increased in severity during service.

2.  It is not shown by clear and unmistakable evidence that 
the increase in severity during service, of the veteran's 
allergic rhinitis and/or sinusitis, was due to the natural 
progress of the disease.


CONCLUSIONS OF LAW

1.  The presumption of aggravation is not rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

2.  The veteran's allergic rhinitis and/or sinusitis were 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating her claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating her claim.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that her current allergic rhinitis 
and/or sinusitis are the result of aggravation of a 
preexisting disease or disability in service.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Here, sinusitis was noted in the report of medical history 
completed by the veteran in July 1980, before her acceptance 
into active service.  Also, during a June 2004 VA 
examination, the veteran reported having sinus trouble since 
her teen years, with episodic bouts of increased nasal 
drainage, and facial and head pain.  All subsequent examiners 
who have reviewed the veteran's claims file have found that 
her allergic rhinitis and/or sinusitis pre-existed military 
service.  Under these circumstances, the presumption of 
soundness is not for application. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2007).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

A review of the claims file reflects that there are no 
treatment records for allergic rhinitis and/or sinusitis 
prior to the veteran's military service.  Service medical 
records show treatment for allergic rhinitis and/or sinusitis 
on various occasions in 1982, 1991, 1993, and 1996.  A report 
of medical assessment at separation in January 1998 noted 
recurrent sinusitis.

During a June 2004 VA examination, the veteran reported that 
she had several sinus infections over the years, requiring 
antibiotic therapy; and that the severity of her symptoms had 
accelerated during the 1980's and 1990's.  The report of that 
examination included diagnoses of allergic rhinitis and 
probable chronic sinusitis with acute sinus infections.

Following the Board's August 2005, November 2006, and July 
2007 remands, the veteran underwent additional VA 
examinations for purposes of determining whether a worsening 
of her allergic rhinitis and/or sinusitis occurred during 
active service or during the first post-service year.

A May 2006 examiner opined that it was less likely as not 
(less than 50/50 probability that the veteran's allergic 
rhinitis and/or sinusitis were permanently aggravated by 
military service.  No rationale was provided.

In November 2007, the same examiner who conducted the May 
2006 examination opined that it was quite possible that the 
veteran's symptoms did, in fact, permanently increase while 
in service, although the examiner noted a lack of medical 
treatment records prior to the veteran's military service.  
The examiner based the opinion upon records showing that the 
veteran had chronic, regular sinus congestion and allergic 
rhinitis for the duration of her active duty, which required 
significant and repeated care, often unsuccessfully.  The 
opinion also was a product of an extensive review of the 
entire claims file.  In fact, the examiner commented that the 
veteran's claims file had not been available previously to 
its full extent during the May 2006 examination.  Here, the 
November 2007 opinion was based on an accurate reading of the 
record and, therefore, is more probative.  Hence, the 
evidence of record demonstrates an increase in disability 
during service.

Once a determination is made that there was an increase in 
disability during service or the presumptive period, the 
presumption of aggravation for a grant of service connection 
attaches to the claim.  Atkins v. Derwinski, 1 Vet. App. 228 
(1991).  However, the presumption of aggravation may be 
rebutted by clear and unmistakable evidence, including 
evidence that the increase was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The 
burden of proof is on VA to rebut the presumption.  Kinnaman 
v. Principi, 4 Vet. App. 20 (1993).  In this case, VA would 
have to show by clear and unmistakable evidence that the 
increase in severity of the veteran's allergic rhinitis 
and/or sinusitis during service was due to the natural 
progress of the disease.

Here, the only possible evidence that may rebut the 
presumption of aggravation is a comment by the May 2006 
examiner, suspecting that the veteran's allergic rhinitis 
and/or sinusitis would have taken a similar clinical course 
regardless of military service.  No further clarification of 
this suspicion was provided in November 2007, following an 
extensive review of the claims file.

While the examiner's suspicion may suggest natural 
progression of the disease-e.g., "regardless of military 
service,"-there is no clear and unmistakable evidence that 
the increase in severity during active duty was due solely to 
the natural progression of the disease.  Maxson v. West, 
12 Vet. App. 453 (1999).  Accordingly, the evidence of record 
is insufficient to rebut the presumption of aggravation.

After consideration of all the evidence, the Board finds that 
the medical and other evidence does not clearly and 
unmistakably indicate that the increase in severity during 
service, of the veteran's allergic rhinitis and/or sinusitis, 
was due to the natural progress of the disease.  Hence, the 
evidence favors the claim for service connection for allergic 
rhinitis and/or sinusitis, and the claim is granted.


ORDER

Service connection for allergic rhinitis and/or sinusitis is 
granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


